Nunez, J. (dissenting).
I would reverse defendant’s conviction for possession of a weapon and dismiss this count as being inclusory and concurrent with the crime of robbery. (People v Pyles, 44 AD2d 784.) However, I would otherwise affirm the judgment. The police officer’s answer that he had been looking for the defendant at a certain location, "where the *561subject [defendant] gave his last address when he was previously arrested”, was not responsive to the District Attorney’s question. It seems to have been an isolated, inadvertent slip of the tongue by the witness who should have known better. However, the court immediately struck the offensive answer and instructed the jury to disregard it. We must assume that the jury obeyed the court’s mandate and that the remark had been long forgotten by the jury when it began deliberations. In my view the defendant received a fair trial. By no stretch of the imagination can it be reasonably said that if not for the two minor errors upon which the majority reverses, defendant would have been acquitted. (People v Crimmins, 36 NY2d 230.)